DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “base angle is different than the receiver angle” of claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1,6,8 are objected to because of the following informalities: Claim 1 recites, “A planter portion” in line 2, “A” should be lower case. Claim 1 recites “where the receiver portion configured to” which should be revised to read -where the receiver portion is configured to-, for grammatical purposes. Claim 6 recites “extends vertically form”, should be revised to read -extends horizontally from- to correct the typographical error.  Claim 8 recites “extends vertically form”, should be revised to read -extends horizontally from- to correct the typographical error.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the base of the receiver portion" in lines 18-19.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner has interpreted this element to recall “a bottom portion” of the receiver portion which was properly introduced earlier in the claim. 
Claim 4 recites the limitation "the receiver angle" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner believes applicant intended to have claim 4 dependent on claim 3, as claim 3 is when the element of “a receiver angle” is properly introduced. 
Claim 5 recites the limitation "the receiver angle" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner believes applicant intended to have claim 5 dependent on claim 3, as claim 3 is when the element of “a receiver angle” is properly introduced. 
Claims 2-3, 6-11 are also rejected due to their dependency on claim 1. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 has similar limitations to that of claim 1 lines 16-19.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3,5,10,11 are rejected under 35 U.S.C. 103 as being unpatentable over Cochran (US 6526693 B2) in view of Ascherman (US 9185853 B1).
Regarding claim 1: Cochran teaches an improved planting apparatus a planter portion (16), wherein the planter portion is configured to receive a planting medium and at least one plant for implantation into the planting medium (Fig. 1), the planter portion having a base portion (base of 38), two opposing first sidewalls (36) having a first length and two opposing second sidewalls (36) having a second length, wherein the first and second side walls are joined to the base at a base angle other than 90-degrees (Fig. 2); the base portion having a plurality of passages (40) therethrough, a planter rim (35) connected to the first and second side walls and extending orthogonally thereto (Fig. 2); a receiver portion (12), where the receiver portion configured to receive the planter portion, the receiver portion having a bottom portion (22) configured with at least one depression disposed therein (Fig. 8, Col 2 lines 19-26, “Another feature involves the formation of a pattern of raised areas in the floor of the receptacle cavities and the dimensioned of the bodies such that the floor of an insert sits on or just above the raised pattern when the flange of the insert seats on the receptacle flange. This helps to prevent the inserts and receptacles from freezing together and also helps to maintain plant roots above any standing water”), a first opposing pair of receiver side walls (20) and a second opposing pair of receiver side walls (20), the first and second receiver pairs each joined to the bottom portion (Fig. 3), a receiver rim (24) connected to the first and second receiver pairs and extending orthogonally thereto; and wherein upon receiving the planter portion in the receiver portion (Fig. 1), the rim of the planter portion lays substantially atop the rim of the receiver portion (Fig. 1) and the base of the planter portion lays substantially atop the base of the receiver portion (Fig. 8).
Cochran fails to teach the base portion and the first side walls having a plurality of passages therethrough.
However, Ascherman teaches the base portion and the first side walls having a plurality of passages (58, 66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the sidewall as disclosed by Cochran with the drain holes as taught by Ascherman so as to allow for old water to be dispensed of in a relatively quick manner, and eventually replaced with new water. 
Regarding claim 2: the modified reference teaches the limitations of claim 1 as shown above.
Modified Cochran further teaches wherein the second receiver sidewalls of the receiver portion have a length that is greater than the second side walls of the planter portion (The receiver’s lengths must be greater, even if it’s a miniscule difference, in order to properly receive the insert. Fig. 8). 
Regarding claim 3: the modified reference teaches the limitations of claim 1 as shown above.
Modified Cochran further teaches , wherein the first opposing pair of receiver side walls (20) and a second opposing pair of receiver side walls (20) are joined to the bottom portion at a receiver angle other than 90-degrees (Fig. 3).
Regarding claim 5: the modified reference teaches the limitations of claim 3 (See 112b above) as shown above.
Modified Cochran further teaches wherein the base angle is equal to the receiver angle (Fig. 8).
Regarding claim 10: the modified reference teaches the limitations of claim 1 as shown above.
Modified Cochran further teaches wherein the at least one depression disposed therein includes a first elongate depression and a second elongate depression (Fig. 8).
Regarding claim 11: the modified reference teaches the limitations of claim 1 as shown above.
Modified Cochran further teaches wherein the base of the planter portion (38) lays substantially atop the bottom of the receiver portion  (22) when the planter portion is inserted into the receiver portion (Fig. 8).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cochran in view of Ascherman as applied to claim 1 above, and further in view of Swift (US 4001967 A).
Regarding claim 4: the modified reference teaches the limitations of claim 1 as shown above.
Modified Cochran fails to teach wherein the base angle is different than the receiver angle.
However, Swift teaches wherein the base angle is different than the receiver angle (Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the base angle and receiver angle as disclosed by modified Cochran with the different angles as taught by Swift so as to decrease the contact between the two bases, decreasing the wear and tear of the apparatus. 
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cochran in view of Ascherman as applied to claim 5 above, and further in view of Lee (US 5440836 A).
Regarding claim 6: the modified reference teaches the limitations of claim 5 as shown above.
Modified Cochran fails to teach wherein the first and second side walls are connected to the planter rim by a shoulder portion connected to a top portion of both the first and second side walls, wherein the planter shoulder portion includes a planter extension rim that extends horizontally from the top of the portion of both the first and second side walls and a planter extension wall that extends vertically form an end portion of the planter extension rim.
However, Lee teaches wherein the first and second side walls are connected to the planter rim (16) by a shoulder portion (34) connected to a top portion of both the first and second side walls (Fig. 1), wherein the planter shoulder portion includes a planter extension rim that extends horizontally from the top of the portion of both the first and second side walls and a planter extension wall that extends vertically from an end portion of the planter extension rim (Figs. 1 & 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the planter apparatus as disclosed by modified Cochran with the shoulder portion as taught by Lee so as to allow for easier insertion and removal of the planter portion from the receiver portion. 
Regarding claim 7: the modified reference teaches the limitations of claim 6 as shown above.
Lee further teaches wherein the extension rim is joined to the top portion of both the first and second side walls at an angle other than 90-degrees and the extension wall extends vertically from the end portion of the extension rim at an angle other that 90-degrees (Figs. 1 and 2).
Regarding claim 8: the modified reference teaches the limitations of claim 6 as shown above.
Modified Cochran fails to teach wherein the side walls and a second opposing pair of receiver side walls are connected to the receiver rim by a receiver shoulder portion connected to a top portion of both first side walls and a second opposing pair of receiver side walls, wherein the receiver shoulder portion includes  an receiver extension rim that extends horizontally from the top of a portion of the first side walls and a second opposing pair of receiver side walls and a receiver extension wall that extends vertically form an end portion of the receiver extension rim.
However, Lee teaches wherein the side walls and a second opposing pair of receiver side walls are connected to the receiver rim by a receiver shoulder portion connected to a top portion of both first side walls and a second opposing pair of receiver side walls, wherein the receiver shoulder portion includes an receiver extension rim that extends horizontally from the top of a portion of the first side walls and a second opposing pair of receiver side walls and a receiver extension wall that extends vertically form an end portion of the receiver extension rim (Figs. 1 & 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the receiver apparatus as disclosed by modified Cochran with the shoulder portion as taught by Lee so as to allow for easier insertion and removal of the planter portion from the receiver portion. 
Regarding claim 9: the modified reference teaches the limitations of claim 8 as shown above.
Lee further teaches wherein the receiver extension rim is joined to the top portion of first side walls and a second opposing pair of receiver side walls at an angle other than 90-degrees and the receiver extension wall extends vertically from the end portion of the receiver extension rim at an angle other that 90-degrees (Figs. 1 & 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art recited but not relied upon discloses or teaches the following elements of applicant’s claimed invention: planter portion, planting medium, plant, receiver portion, base portion, sidewalls, base angle, receiver angle, planter rim, etc. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR REYES whose telephone number is (571)272-5318. The examiner can normally be reached M-Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619